Case 2:19-cv-03964-DDP-FFM Document 69-1 Filed 10/15/19 Page 1 of 3 Page ID #:526
  Translation:


                       Form to Terminate Your Legal Rights

  Through this form, I am letting my attorneys from the Law Offices of Santos Gomez
  (the legal office of Santos Gomez) know that I have decided to not continue with my
  legal claims against Rancho Del Mar, Better Produce, CJJ Farming, and Juan
  Cisneros.

  1.    I understand and accept that withdrawing my claims will result in my not
        being a part of any agreement or finding in the legal action.

  2.    I acknowledge that my lawyers have identified several claims I can have and
        that by leaving these claims I am losing my opportunity to receive legal
        compensation and fines (even with a legal finding in my favor) that a
        plaintiff, like I, can obtain in this type of litigation.

  3.    I understand I have arrived at a private agreement with Rancho Del Mar,
        Better Produce, CJJ Farming, and/or Juan Cisneros, that there is a risk they
        might not comply with the terms and conditions of the agreement. My
        attorneys are not liable for any problem with the agreement because they
        have not participated in the agreement negotiations, nor do they know the
        terms and conditions of the agreement.

  4.    I also acknowledge there is a risk that the funds promised will not be paid or
        that, in the long run, the result will be that the funds are insufficient to what
        I could gain in court. I take these risks and understand them, and I
        acknowledge I am taking this action against the legal advice* of my
        attorneys. The attorneys from the law office of Santos Gomez, including
        Dawson Morton, have advised* me not to withdraw my claims from the
        lawsuit. I am taking this action against the legal advice* I have received.
        The decision to withdraw the claims is my responsibility. My attorneys
        cannot be liable for that caused by my decision not to proceed with my legal
        claims.

  5.    I acknowledge that the legal agreement for the services from the attorneys of
        the Law Offices of Santos Gomez obligates payment for attorney services and
        their incurred expenses. Under the terms and conditions of the contract with
        the attorneys, I acknowledge that 40% of the funds received from my legal
        claims and reimbursement of their expenses is due to the attorneys. If I
        receive any funds related to my legal claims, I acknowledge that 40% should
        go to the law offices of Santos Gomez, plus funds to cover expenses incurred.

  6.    I accept the details of this form. I acknowledge the risk, and I still continue
        with my instruction to my attorneys to withdraw my claims from the lawsuit.
        It doesn't matter that it injures my rights and ability to claim benefits in the
        class-action lawsuit in the future.
Case 2:19-cv-03964-DDP-FFM Document 69-1 Filed 10/15/19 Page 2 of 3 Page ID #:527
  Translation:

  Accepted and executed by:
  Name
  Signature
  Date




  [*Translator's note: This word in Spanish means "notice"; however, context, along with
  linguistic interference between English and Spanish, would indicate it is being used to
  indicate "advice."]
Case 2:19-cv-03964-DDP-FFM Document 69-1 Filed 10/15/19 Page 3 of 3 Page ID #:528
